Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims1, 3-6, 8-12, and 14-16, drawn to a fuel cell apparatus.
Group II, claim 17, drawn to a fuel cell apparatus with a chamber.
Group III, claims 18-19, drawn to a fuel cell apparatus with a plurality of chambers.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of A fuel cell apparatus, comprising: a fuel cell module comprising a housing and a fuel cell housed in the housing, the fuel cell configured for generating electric power with use of a fuel gas and an oxygen-containing gas; a heat exchanger located outside of the housing configured for carrying out heat exchange between water and exhaust gas from the fuel cell module, the heat exchanger arranged horizontally lateral to the housing; and the housing internally comprising: an oxygen-containing gas channel configured to supply the oxygen-containing gas to the fuel cell, a first exhaust gas channel through which exhaust gas is configured to flow from above downwards, a third exhaust where exhaust gas is configured to flow from below upwards to the heat exchanger and a fell vertical dimension of the heat exchanger is confined within a full vertical dimension of the housing as seen in a side view of the fuel cell apparatus. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Okada et al. (JP 2010267565) in view of Izawa et al. (US 2012/0251904) and Orishima et al. (US 2015/038075). Okada teaches a fuel cell apparatus comprising: a fuel cell module 101 a heat exchanger 102 located configured for carrying out heat exchange between water and exhaust gas, or exhaust heat from the fuel cell module (P18), the heat exchanger arranged horizontally laterally to the fuel cell module (Fig. 1).
Okada is silent in teaching the fuel cell module comprising a housing and a fuel cell housed in the housing, the fuel cell module configured for generating electric power with use of a fuel gas and an oxygen-containing gas, and the housing internally comprising: an oxygen-containing gas channel configured to supply the oxygen containing gas to the fuel cell and an exhaust gas channel through which the exhaust gas is configured to flow, the oxygen-containing gas channel being located adjacent to the exhaust gas channel; however, Izawa, in a similar field of endeavor related to a fuel cell module (abstract), teaches a fuel cell module with a casing.
Izawa teaches a fuel cell module configured for generating electric power with use of a fuel gas and an oxygen-containing gas (P55) that can reduce the temperature difference within the fuel cell stack (P19). Izawa teaches a fuel cell module comprising a housing, or casing 80 (P55), the housing internally comprising an oxygen-containing gas channel 100 configured to supply the oxygen-containing gas to the fuel cell (P55; Fig. 5) a first exhaust gas channel, or side combustion off-gas channels 88 through which the exhaust gas is configured to flow from above downward; and a third exhaust gas channel  85/86 through which the exhaust gas is configured to flow from below upward (P57; Fig. 5.11) and the exhaust gas is configured to flow from below upward and from the third channel, it flows from the first exhaust gas channel to the heat exchanger, wherein the channels and heat exchanger are all fluidly connected. 
Thus, it would have been obvious to one of ordinary skill in the art to replace the fuel cell module of Okada with another fuel cell module, such as the fuel cell module with housing as taught by Izawa to reduce the temperature difference within the fuel cell stack and because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. MPEP 2143
Additionally, the court has held that the selection of a known material and/or entity based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
Therefore, it is additionally considered an obvious expedient for one having ordinary skill in the art at the effective filing date of the invention to select the known fuel cell construct of Izawa with the above detailed structural features for the specific fuel cell of Okada given the court has held the selection of a known material and/or entity based on its suitability for its intended use supports a prima facie obviousness determination.
Modified Okada is silent in teaching a full vertical dimension of the heat exchanger is confined within a full vertical dimension of the housing as seen in a side view of the fuel cell apparatus; however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce the size of the heat exchanger since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art one would have been motivated to scale the size of heat exchanger to be minimized in order to decrease weight, cost, and size of the module. A change in proportion or relative dimension is obvious in the absence of unexpected results.   MPEP 2144.04 IV (A)
Furthermore, Orishima, in a similar field of endeavor related to fuel cell modules, teaches the typical size of auxillary components are smaller than the cell stacks of the fuel cell module (P5) and that size reduction is one of the most important factors for fuel cell apparatuses (P4) and should not be dictated by auxiliary components, and that fuel cells are given limited space and should be made to satisfy both cost and size requirements (P4-12). 
Orishima teaches arranging the heat exchanger adjacent to a cell stack (P22) and using a heat exchanger that is a thin laminated type to have a low height and suppress the module size (P24). Orishima teaches the importance of reducing the size of a casing by minimizing the height, width, and depth of the casing based on the size and placement of the components (P4. 11-14. 21-22. 24. 74-75. 79) to make sure a module can fit within smaller spaces (P11-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to center the heat exchanger within the casing, or with respect to the fuel cell module of modified Okada and minimize the size of the heat exchanger such that a full vertical dimension of the heat exchanger is confined within a full vertical dimension of the housing as seen in a side view of the fuel cell apparatus, in an effort to minimize the size of the module because, as taught by Orishima, reducing the size of the module as much as possible is important to make sure the module can fit into small spaces and satisfy cost and size requirements. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP § 2144.04
A telephone call was not made due to the complexity to request oral election to the above election of species requirement, therefore did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729